Case 2:19-bk-23823-VZ       Doc 189 Filed 01/27/20 Entered 01/27/20 12:40:21                       Desc
                             Main Document     Page 1 of 2


  1   ROBERT M. YASPAN, SBN 051867
      JOSEPH G. McCARTY, SBN 151020
  2   DEBRA R. BRAND, SBN 162285
      LAW OFFICES OF ROBERT M. YASPAN                               FILED & ENTERED
  3
      21700 Oxnard Street, Suite 1750
  4   Woodland Hills, California 91367
      Telephone: (818) 905-7711                                               JAN 27 2020
  5   Facsimile: (818) 501-7711
                                                                         CLERK U.S. BANKRUPTCY COURT
  6   [Proposed] General Counsel for Debtor-in-Possession
                                                                         Central District of California
                                                                         BY johnson DEPUTY CLERK


  7
                                              CHANGES MADE BY COURT
  8                        UNITED STATES BANKRUPTCY COURT
  9     CENTRAL DISTRICT OF CALIFORNIA -- LOS ANGELES DIVISION
 10
      IN RE:                                       )   Chapter No.: 11
 11                                                )
 12                                                )   Case No.: 2:19-bk-23823-VZ
      TBH19 LLC, a Delaware limited liability      )
 13   company,                                     )
                                                   )   ORDER DENYING CREDITOR DBD
 14                            Debtor              )   CREDIT FUNDING LLC’S MOTION FOR
                                                   )   THE APPOINTMENT OF A CHAPTER 11
 15                                                )   TRUSTEE
 16                                                )
                                                   )
 17                                                )   Date: January 14, 2020
                                                   )   Time: 11:00 a.m.
 18                                                )   Place: Courtroom 1368
                                                   )          255 E. Temple Street
 19                                                )          Los Angeles, CA 90012
                                                   )
 20
                                                   )
 21                                                )
                                                   )
 22

 23

 24
               A hearing was held on a Motion for Order for Appointment of a Chapter 11 Trustee,
 25
      which included a Memorandum of Points and Authorities in Support Thereof filed by DBD
 26
      Credit Funding LLC (“DBD”) (the “Motion”). TBH19 LLC, the debtor-in-possession in the
 27
      above-captioned case ("Debtor"), timely filed its Opposition and ancillary papers to the Motion.
 28


                                                       1
Case 2:19-bk-23823-VZ        Doc 189 Filed 01/27/20 Entered 01/27/20 12:40:21            Desc
                              Main Document     Page 2 of 2


  1   Samuel A. Newman Esq of SidleyAustin LLC appearing on behalf of DBD, and Robert M.
  2   Yaspan appearing on behalf of Debtor, and David Shemano appearing on behalf of HAR-BD,
  3
      LLC, and Kelly Morrison appearing on behalf of the Office of the United States Trustee, and the
  4
      other appearances are noted on the record.
  5
             Based on the papers filed, arguments of counsel, and the Court’s Findings of Fact and
  6
      Conclusions of Law made on the record, IT IS ORDERED:
  7

  8          1.      The Motion is DENIED;

  9          2.      Those various Evidentiary Objections filed on January 13, 2020 by DBD to the

 10   Declaration of Leonard Ross [Docket No. 158] are overruled and stricken from the record;
 11          3.      The Joinder of HAR-BD, LLC in the Motion (“JOINDER”) [Docket No. 116]
 12
      filed on December 27, 2019 is stricken from the record; and
 13
             4.      The “Reply” of HAR-BD, LLC [Docket No. 130] filed on January 7, 2020, in
 14
      support of its JOINDER, is stricken from the record.
 15
                                                   ####
 16

 17

 18

 19

 20

 21

 22

 23

 24 Date: January 27, 2020

 25

 26

 27

 28


                                                     2
